        Case 2:16-cv-01498-KJM-DB Document 161 Filed 01/12/21 Page 1 of 3


 1    CANNATA, O’TOOLE, FICKES & OLSON
      THERESE Y. CANNATA
 2    MARK P. FICKES
      ZACHARY E. COLBETH
 3    100 Pine Street, Suite 350
      San Francisco, CA 94111
 4    Telephone: (415) 409.8900 / Fax: (415) 409-8904
 5    Attorneys for Defendant Roger J. LaPant, Jr.
 6
 7
      ANDREW J. DOYLE
 8    JOHN THOMAS H. DO
      ANDREW S. COGHLAN
 9    United States Department of Justice
      Environmental and Natural Resources Division
10    P.O. Box 7611
      Washington, DC 20044
11    Telephone: (202) 514-4427 / Fax: (202) 514-8865
12    Attorneys for Plaintiff United States
13
14                                    UNITED STATES DISTRICT COURT

15                                    EASTERN DISTRICT OF CALIFORNIA

16    UNITED STATES OF AMERICA,                      Case No. 2:16-cv-01498-KJM-DB
              Plaintiff,
17                                                   STIPULATION AND
      v.                                             ORDER FOR STAY
18
      ROGER J. LAPANT, JR., et al.,
19           Defendants.
20
21
22
23
24
25
26
27
28


     Stipulation and Order for Stay                             Case No. 2:16-cv-01498-KJM-DB
          Case 2:16-cv-01498-KJM-DB Document 161 Filed 01/12/21 Page 2 of 3


 1           Plaintiff United States of America and Defendant Roger J. LaPant, Jr. hereby stipulate
 2   and propose for the Court’s approval a stay of all further proceedings in this case. The parties
 3   have completed their settlement negotiations and, on December 30, 2020, Mr. LaPant signed a
 4   final draft proposed Consent Decree and Settlement (“CD,” for shorthand). The United States is
 5   expected to complete its review of the CD by January 19, 2021. Provided that the CD is lodged
 6
     with the Court by the same date (January 19), as expected, a public comment period would
 7
     follow. And following the public comment period, which lasts 30 days from the publication of
 8
     a notice in the Federal Register, the United States would file an appropriate motion respecting
 9
     the CD (e.g., a motion to enter the CD).
10
             However, if a proposed Consent Decree and Settlement is not lodged with the Court by
11
     January 19, 2021, the parties would file, by January 28, 2021, a stipulation (or, if no stipulation
12
     can be reached, a joint status report) regarding their proposal(s) for the governance of further
13
     proceedings, including the parties’ pending cross-motions for summary judgment, ECF Nos.
14
     113 & 121.
15
16   //

17   //

18   //

19           Dated: January 8, 2021                Respectfully submitted,

20                                                 /s/ Therese Y. Cannata
                                                   CANNATA, O’TOOLE, FICKES & OLSON LLP
21                                                 100 Pine Street, Suite 350
22                                                 San Francisco, CA 94111
                                                   Tel: (415) 409-8900
23
                                                   Attorney for Roger J. LaPant, Jr.
24
25                                                 /s/ Andrew J. Doyle
                                                   United States Department of Justice
26                                                 Environmental and Natural Resources Division
                                                   Tel: (202) 532-3156
27
28                                                 Attorney for the United States




     Stipulation and Proposed Order for Stay                             No. 2:16-cv-01498-KJM-DB

                                                       1
        Case 2:16-cv-01498-KJM-DB Document 161 Filed 01/12/21 Page 3 of 3


 1                                              STAY ORDER
 2           Upon due consideration, the Court approves the foregoing stipulation and stays all
 3   further proceedings in this case, including deadlines respecting the parties’ pending cross-
 4   motions for summary judgment, ECF Nos. 113 & 121.
 5           If a proposed Consent Decree and Settlement is lodged with the Court by January 19,
 6
     2021, the stay shall extend through the public comment period and the Court’s resolution of any
 7
     motion filed by the United States following the conclusion of the public comment period (e.g., a
 8
     motion to enter the proposed Consent Decree and Settlement).
 9
             If a proposed Consent Decree is not lodged with the Court by January 19, 2021, the
10
     parties shall file, by January 28, 2021, a stipulation (or, if no stipulation can be reached, a joint
11
     status report) regarding their proposal(s) for the governance of further proceedings in this case.
12
13
     Dated: January 11, 2021.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Stipulation and Order for Stay                                        No. 2:16-cv-01498-KJM-DB
